Citation Nr: 1542593	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from April 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

The Veteran was scheduled for a Decision Review Officer (DRO) hearing, but withdrew his hearing request in an April 2014 statement.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  As tinnitus qualifies as a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a), the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for chronic diseases under 38 C.F.R. § 3.309(a) may also be established based upon a legal "presumption," by showing that such chronic disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's DD 214 confirms that he served as a fire support specialist and received a marksmanship badge.  Service treatment records reflect that the Veteran was intermittently treated for ear pain.  

February 2013 VA primary care records document that the Veteran reported having tinnitus for many years.  There is no additional information about the onset.  

In July 2013, the Veteran was afforded a VA/QTC audiology examination with review of the claims folder.  The examiner determined that the Veteran did not have hearing loss related to service.  He recorded the Veteran as having an onset of tinnitus around 1998.  He reported that the Veteran's tinnitus was related to hearing loss.  Since hearing loss was not related to service, he believed tinnitus was also unrelated.  

In his April 2014 substantive appeal, the Veteran stated that he was attached to a field artillery unit and wore ear plugs.  However, they were of limited efficacy due to the extreme amount of noise.  He reported tinnitus during sick call visits, and they told him it would subside without treatment.  However, it had not.  He believed it was increasing in severity.  He denied having any post service noise exposure.  

Resolving reasonable doubt in the Veteran's favor, a continuity of tinnitus symptomatology since service is demonstrated.  Tinnitus is a highly subjective symptom that the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board considers the Veteran's reports generally plausible and probative evidence of a continuity of tinnitus symptomatology since service.  The claim is therefore granted.  Id.; 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


